The action is predicated upon a promissory note made by defendants on or about October 26, 1928, whereby they promised to pay to the order of Rita K. Israel $1,500 with interest on December 26, 1928. Rita K. Israel assigned said note to plaintiff after maturity. Order granting plaintiff’s motion for summary judgment as against the defendant-appellant, and the judgment entered thereon, unanimously reversed, with costs, and the motion denied, upon the ground that the allegations of the answer taken in connection with the affidavit in opposition to the motion sufficiently establish that there is a triable issue. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.